          Case 1:21-cv-00502-CG Document 7 Filed 07/26/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JOHNNIE JAMES WILSON JR.,

                     Plaintiff,

v.                                                               No. CV 21-502 CG

INTERCONTINENTAL HOTELS GROUP,
d.b.a. Holiday Inn Express,

                     Defendant.

                                  ORDER AND NOTICE

       THIS MATTER is before the Court on pro se Plaintiff's Memorandum in Objection

to Transferring Venue to Southern District of California, (Doc. 5), filed June 10, 2021,

and his Memorandum: Against Inequities and Injustices, (Doc. 6), filed July 19, 2021.

       After concluding that the District of New Mexico is not a proper venue for this

case under § 1391(b), because there are no allegations that a defendant resides in the

District of New Mexico or that any of the events or omissions giving rise to the claim

occurred in the District of New Mexico, on June 3, 2021 the Court transferred this case

to the Southern District of California. See (Doc. 4). There, it was opened as case No.

3:21-cv-01059, because the events or omissions giving rise to this case occurred in

Banning, California, which is located in the Southern District of California. Id.

       Plaintiff subsequently filed the two documents in this Court, referenced above,

objecting to the transfer. (Doc. 5); (Doc. 6). With liberal construction because Plaintiff is

proceeding pro se, these may be motions for change of venue “in the interest of justice

or for the convenience of the parties.” 28 U.S.C. § 1412. The Court orders the Clerk of
              Case 1:21-cv-00502-CG Document 7 Filed 07/26/21 Page 2 of 2




Court to transfer Plaintiff's recently filed documents to the Southern District of California

for its consideration.

       The Court notifies that Plaintiff that this Court, having transferred the case to the

Southern District of California, cannot grant Plaintiff any relief. The Court also notifies

Plaintiff that this Court will not consider, and will not transfer to the Southern District of

California, any additional documents that Plaintiff files in this case. Any documents

relevant to this case that Plaintiff wishes to file must be filed in the Southern District of

California, in case No. 3:21-cv-01059.

       IT IS THEREFORE ORDERED that the Clerk of Court TRANSFER the following

documents to the Southern District of California for filing in No. 3:21-cv-01059:

       (i)       Plaintiff's Memorandum in Objection to Transferring Venue to Southern

District of California, (Doc. 5), filed June 10, 2021.

       (ii)      Plaintiff's Memorandum: Against Inequities and Injustices, (Doc. 6), filed

July 19, 2021.

       IT IS SO ORDERED.


                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                               2
